Citation Nr: 1733651	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  17-33 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his June 2017 substantive appeal, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  However, in a letter dated July 19, 2017, the Veteran's representative indicated that the Veteran would waive his hearing request if he was granted the benefit sought on appeal.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2016).

Good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted.


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected disabilities have precluded him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU on a schedular basis have been met for the entire appeal period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is precluded from working due to his service-connected disabilities.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2016).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a) with a combined disability rating of at least 70 percent throughout the period on appeal.  In that regard, the Board notes that the Veteran currently has a combined disability rating of 90 percent and is service-connected for migraine headaches; an acquired psychiatric disorder, other than PTSD, associated with degenerative arthritis of the lumbar spine; bilateral total knee arthroplasty; prostate gland injury, erectile dysfunction, and testicular abnormality; right ankle degenerative changes; degenerative arthritis of the lumbar spine; left Achilles tendonitis; tinnitus; bilateral lower extremity radiculopathy, associated with degenerative arthritis of the lumbar spine; hiatal hernia of the left side; bilateral sensorineural hearing loss; and a scar, status post left inguinal herniorrhaphy.

The Veteran has not maintained substantial gainful employment during the appeal period.  Notably, Social Security Administration (SSA) has determined the Veteran to be permanently disabled, effective January 1, 2014, due to functional limitations caused by several of the Veteran's service-connected disabilities.  Specifically, SSA considered the Veteran's bilateral knee disability, lumbar spine disability, and right ankle disability in conjunction with his educational and work history before finding the Veteran unable to perform past work or any jobs that exist in significant numbers in the national economy.

Additionally, in February 2017, a VA Vocational Rehabilitation Counselor found that the Veteran's service-connected disabilities alone precluded successful participation in a program of rehabilitation services or the identification of a suitable occupational goal.  It was determined that, due to service-connected disability, it was medically infeasible for the Veteran to complete a program of rehabilitation services and profit from such services by returning to suitable gainful employment.

In light of the Veteran's educational and occupational background and the functional limitations caused by service-connected disabilities as reflected in the 90 percent disability rating, and in consideration of the SSA decision concerning their impact on his employability as well as the VA Vocational Rehabilitation Counselor's opinion, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment for the entire appeal period.

Accordingly, and resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


